     Case 3:13-cr-00226-RNC Document 541 Filed 03/01/21 Page 1 of 2




                     UNITED ST ATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT

                               )
DANIELE. CARPENTER             )
                               )        CRIMINAL NO. 3:13-CR-226(RNC)
V.                             )
                               )        February 24, 2021
FEDERAL BUREAU OF PRISONS      )




     MOTION TO REDUCE PERIOD OF SUPERVISED RELEASE BASED ON
      THE FIRST STEP ACT, 18 U.S.C. §3582(c)(l)(B) AND 28 U.S.C. §2243
       Case 3:13-cr-00226-RNC Document 541 Filed 03/01/21 Page 2 of 2




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                         )
DANIELE. CARPENTER                       )
                                         )           CRIMINAL NO. 3:13-CR-226(RNC)
V.                                       )
                                         )           February 24, 2021
FEDERAL BUREAU OF PRISONS                )




       MOTION TO REDUCE PERIOD OF SUPERVISED RELEASE BASED ON
        THE FIRST STEP ACT, 18 U.S.C. §3582(c)(l)(B) AND 28 U.S.C. §2243


       NOW COMES THE PETITIONER, Daniel E. Carpenter, pro se, to ask this Honorable

Court to reduce the period of his Supervised Release based on credits provided under the First Step

Act, 18 U.S.C. §3582(c)(l)(B), and this Court's inherent power under 28 U.S.C. §2243 to reduce

a sentence of Supervised Release based on challenges to the Bureau of Prisons and its calculation

of his sentence.



                                                                    Respectfully submitted,

                                                                    /s/ Daniel E. Carpenter
                                                                    Daniel E. Carpenter
                                                                    Petitioner, pro se
                                                                    18 Pond Side Lane
                                                                    West Simsbury, CT 06092




NO ORAL ARGUMENT REQUESTED
